DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 18-20, drawn to a mattress with a plurality of conduits.
Group II, claim(s) 27-31, 33, 35-37.40-43, 48, 66-67, drawn to a mattress system for secure transport of an infant.
Group III, claim 44, drawn to a method of stabilizing a position of an infant.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lacks unity of invention with respect to Group II (which does not require conduits) because even though the inventions of these groups require the technical feature of a mattress comprising a top surface, a bottom surface, and a core material therebetween this 
Lakov discloses a removable mattress (Lakov: FIG. 4 (2)) comprising a top surface, a bottom surface, and a core material therebetween. (Lakov: FIG. 4 (2) the mattress has a top, bottom surface with core material therebetween see also col. 4 lines 16-21)

Group I lacks unity of invention with respect to Group III because the groups do not share the same or corresponding technical feature.

Group II lacks unity of invention with respect to Group III because the groups do not share the same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: FIGS. 1-5 drawn to an ear protector.
Species II: FIGS. 6-9 drawn to a headgear assembly
Species III: FIG. 10 drawn to a securing element
Species IV: FIGS. 11-16 drawn to a support roll

Species VI: FIGS. 20 drawn to an isolation tray
Species VII: FIGS. 21-26, 51A-51B drawn to straps that pass through a mattress
Species VIII: FIG. 27 drawn to a mattress with a headgear assembly with a strap
Species: IX FIG 28 drawn to a mattress with a headgear assembly with a strap different than that of FIG. 27
Species X: FIG. 30 drawn to a mattress with two layers.
Species XI: FIG. 31 drawn to a removable mattress foam with conduits in a diamond pattern
Species XII: FIG. 32 drawn to a mattress having a wedge inserted at the head end of the removable mattress and covered with a protective cover
Species XIII: FIGS. 33-34, 36 drawn to uncovered removable mattresses featuring an open diamond pattern of conduits in which selected conduits are filled with diamond shaped removable inserts.
	Species XIV: FIG. 35 shows a rectangular mattress with cylindrical conduits which are filled with cylindrical shaped removable inserts.
	Species XV: FIG. 37 shows a mattress with cylindrical conduits and channels within the mattress
	Species XVI: FIG. 38 is an uncovered removable mattress with cylindrical conduits an open pattern and a horseshoe shaped structure
	Species XVII: FIG. 39-40 shows a mattress with a cover as well as a mattress and a plate with cylindrical conduits.
	Species XVIII: FIGS. 41-43: drawn to a horseshoe-shaped piece of foam

	Species XX: FIGS. 45A-48E are drawn to a baby incubator
	Species XXI: FIGS. 49A is drawn to a CPAP mask
Species XXII: FIG. 49B is drawn to a nasal cannula
Species XXIII: FIG. 49 C drawn to a billshade placed over the eyes of an infant. 
Species XXIV: FIG. 50A is drawn to a mattress with a depression
Species XXV: FIG. 50B is drawn to a mattress with a ring.
Species I lacks unity of invention with respect to Species II- XXV because the groups do not share the same or corresponding technical feature.
Species II lacks unity of invention with respect to Species III-VII, X-XXV because the groups do not share the same or corresponding technical feature.
Species II lacks unity of invention with respect to Species VIII-IX because even though the inventions of these groups require the technical feature of a headgear assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 10980659 issued to Scott which discloses a headgear assembly (Scott: FIG. 2). 
Species III lacks unity of invention with respect to all the species because the groups do not share the same or corresponding technical feature.
Species IV lacks unity of invention with respect to all the species because even though the inventions of these groups require the technical feature of a support roll, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 7806472 issued to Runk which discloses support rolls (FIG. 1 (32)).

Species VI lacks unity of invention with respect to all the species because even though the inventions of these groups require the technical feature of an isolation tray this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Publication No. 20070010703 issued to Shah which discloses an isolation tray (FIG. 2 (22)).
	Species VII-IX lacks unity of invention with respect to all the species because even though the inventions of these groups require the technical feature of a mattress with straps this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Publication No. 2007010703 issued to Shah which discloses a mattress with straps (FIG. 2 (50, 70)).
	Species X-XVI, XVIII, XX, XXV, XXV lacks unity of invention with respect to all the species because even though the inventions of these groups require the technical feature of a mattress this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Publication No. 2007010703 issued to Shah which discloses a mattress (FIG. 2 (50)).
	Species XVII lacks unity of invention with respect to all the species because even though the inventions of these groups require the technical feature of a mattress cover, this technical feature is not a special technical feature as it does not make a contribution over the prior art of 
	Species XIX lacks unity of invention with respect to all the species because even though the inventions of these groups require the technical feature of a horseshoe foam, this technical feature is not a special technical feature as it does not make a contribution over the prior art of U.S. Patent No. 8590536 issued to Tullous which discloses a horseshoe foam (FIG. 1 (20))
Species XXI lacks unity of invention with respect to all the species because even though the inventions of these groups require the technical feature of a baby incubator this technical feature is not a special technical feature as it does not make a contribution over the prior art of U.S. Publication No. 2007010703 issued to Shah which discloses an incubator (Shah: FIG. 1 (30)).
Species XXII-XXIII lacks unity of invention with respect to all the species because the groups do not share the same or corresponding technical feature.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim(s) are generic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/28/2021